IN THE COURT OF APPEALS OF IOWA

                                     No. 21-1464
                                 Filed June 15, 2022


J.F. ON BEHALF OF B.A.F.,
      Plaintiff-Appellee,

vs.

K.M.,
     Defendant-Appellant.
________________________________________________________________


        Appeal from the Iowa District Court for Hardin County, Paul G. Crawford,

District Associate Judge.



        K.M. appeals the imposition of a protective order for relief from sexual abuse

entered under Iowa Code chapter 236A (2021). AFFIRMED.



        Laura A. Eilers of Peglow, O’Hare & See, P.L.C., Marshalltown, for

appellant.

        Colin Murphy of Gourley Rehkemper & Lindholm, PLC, West Des Moines,

for appellee.



        Considered by May, P.J., and Greer and Chicchelly, JJ.
                                         2


CHICCHELLY, Judge.

      A teenager appeals the imposition of a protective order for relief from sexual

abuse entered under Iowa Code chapter 236A (2021).              He challenges the

sufficiency of the evidence supporting a finding of sexual abuse.          Because

substantial evidence supports the court’s finding, we affirm.

      I. Background Facts and Proceedings.

      Two teenagers, K.M. and B.F., met at the end of the 2020-21 school year.

Over the next few days, they exchanged increasingly flirtatious messages via

social media. Some messages suggested the possibility of a “friends with benefits”

relationship or a casual sexual encounter.

      About four days after meeting, K.M. and B.F. went swimming with friends

and shared a brief kiss while alone. As a friend of B.F.’s brother, K.M. planned to

stay overnight in B.F.’s home. K.M., who was in the basement, consumed alcohol

and exchanged more messages with B.F., who was in her bedroom. At one point,

B.F. went to the kitchen for a drink and invited K.M. to come say goodnight to her

in person. According to K.M., the two engaged in more kissing and sexual touching

for around fifteen or twenty minutes before he returned to the basement.

      More messages were exchanged. B.F. told K.M. to come to her bedroom.

K.M. did. The encounter ended when B.F.’s mother, J.F., entered the bedroom

and found the two naked, with K.M. on top of B.F. According to J.F., K.M. “froze”

while B.F. curled into a fetal position and cried. K.M. admitted that he had sexual

intercourse with B.F. Repeatedly, B.F. stated that she did not consent while K.M.

insisted she had.

      J.F. called law enforcement, but no charges were filed against K.M.
                                        3


      J.F. petitioned for relief from sexual abuse by K.M. on B.F.’s behalf. After

a hearing, the juvenile court issued a one-year protective order, preventing K.M.

from having any contact with B.F. K.M. appeals.

      II. Scope and Standard of Review.

      Because the court ruled on objections, the action was tried at law. See

Bacon ex rel. Bacon v. Bacon, 567 N.W.2d 414, 417 (Iowa 1997). Our review is

for correction of errors at law. See Iowa R. App. P. 6.907.

      In reviewing K.M.’s challenge to the sufficiency of the evidence, we view the

evidence in the light most favorable to the juvenile court’s findings. See Grinnell

Mut. Reins. Co. v. Jungling, 654 N.W.2d 530, 535 (Iowa 2002). We do not weigh

the evidence or pass on witness credibility. See id. The court’s findings are

binding if supported by substantial evidence. See id. Substantial evidence exists

if “one may reasonably infer the finding from the evidence.” Id.

      III. Discussion.

      K.M. challenges the sufficiency of the evidence showing he committed

sexual abuse against B.F. To issue a protective order, the court needed to find by

a preponderance of the evidence that sexual abuse occurred. See Iowa Code

§ 236A.3(2) (“If the factual basis for the alleged sexual abuse is contested, the

court shall issue a protective order based upon a finding of sexual abuse by a

preponderance of the evidence.”). A preponderance

      means superiority in weight, influence, or force. The evidence may
      preponderate, and yet leave the mind in doubt as to the very truth. In
      such cases the evidence does not fairly set the question at rest, but
      merely preponderates in favor of that side whereon the doubts have
      less weight.
                                          4

Walthart v. Bd. of Dirs. of Edgewood-Colesburg Cmty. Sch. Dist., 694 N.W.2d 740,

744 (Iowa 2005) (citation omitted).

       Chapter 236A defines “sexual abuse” as “any commission of a crime

defined in chapter 709 or section 726.2 or 728.12.” Id. § 236A.2(5). A person

commits sexual abuse under section 709.4(1)(a) by committing a sex act “by force

or against the will of the other person.” The question is whether there is substantial

evidence supporting the juvenile court’s finding that it is more likely sexual abuse

occurred than did not.

       What occurred before K.M. entered B.F.’s bedroom is largely undisputed,

and there is no dispute over what happened after J.F. discovered them. The

question is what took place when K.M. and B.F. were alone in the bedroom. B.F.

and K.M. gave very different accounts.

       B.F. testified that she did not remember what happened after she got a drink

in the kitchen and returned to her bedroom. She has prescription medication to

help with headaches and sleep, and she took it on that night. That medication

usually induces sleep within an hour. B.F. remembers asking K.M. to come to her

room, but she does not recall him entering. She testified that she remembers

“waking up and I opened my mouth to speak because he put his hand over my

mouth, but while it was muffled, so I don’t think he really heard it, but I was saying

no and stop repeatedly.”

       K.M. testified that he went to B.F.’s room and they resumed kissing. At one

point, he unzipped the onesie B.F. was wearing and they both got up from the bed

to undress. K.M. claims that B.F. never told him no or said that she did not want

to have intercourse with him. He admits that he put his hand “lightly over [B.F.’s]
                                         5


mouth” for part of the encounter because she was making moaning noises and he

“wanted to make it obvious that she needed to stay quiet” to avoid being caught.

K.M. testified that at one point, he tried to end the encounter but B.F. insisted he

continue. According to K.M., B.F. did not cry or object until her mother came in to

the room and caught them.

       At the end of the hearing, the juvenile court conceded that what occurred in

the bedroom “is in dispute and up for disagreement.” But it found what occurred

after that night was key to determining whether sexual abuse occurred:

       [B.F.]’s reactions that her mother talked about indicate to the court a
       level of trauma, not a level of embarrassment or shame. Any shame
       that [K.M.] could, I guess, attribute to this event is shame of getting
       caught. [B.F.]’s behavior after being caught is not consistent with a
       shame of being caught.            It is consistent with not even
       embarrassment. It is trauma from going through an experience, and
       her behaviors afterwards of refusing to go into that room. On her
       own volition, you know, tossing several hundred dollars’ worth of
       bedding because she just couldn’t sleep in that bed after what had
       happened to her. Her refusing for a long time to go back into that
       room even after the parents had gotten a new mattress, gotten a new
       box spring, rearranged the room, tried to make it amenable to her,
       she still wasn’t having it. And then the knee-jerk reaction that she
       had when her mother reached out to try to console her is retreat,
       cower, cry. All of those subsequent behaviors are consistent with
       what happened in the bedroom being not with her will or with her
       consent but rather being against her will. And it is for a large part
       that I am hanging my hat on my decision that, yes, there has been
       proof by a preponderance of evidence that sexual abuse has
       occurred here.

       In arguing for reversal, K.M. outlines inconsistencies in in the record. For

instance, B.F.’s testimony sometimes conflicts with the messages she was sending

to K.M. She omitted some events from her testimony, like a kiss she and K.M.

shared earlier that day, until she was asked about them directly. She denied

knowing what some expressions she used in messages to K.M. meant and testified
                                         6


she did not know what she intended in other messages. And although B.F. agreed

that she would wake up if someone tried to rouse her after taking her medication,

she did not remember how her onesie was removed.1 K.M. also argues the

juvenile court ignored the lack of any citation or a delinquency charge being

brought against him, claiming it is “indicative of a lack of probable cause or even

reasonable basis to cite or arrest K.M. for any wrongdoing.” Finally, he argues the

court gave too much credence to B.F.’s behavior after that night in resolving the

conflict in the testimony.

       Although K.M.’s arguments have some merit, resolution falls heavily on our

standard of review. Whether we would reach a different conclusion is irrelevant;

the question is not whether the evidence could support a different finding, it is

whether it supports the finding made. See Postell v. Am. Fam. Mut. Ins. Co., 823

N.W.2d 35, 41 (Iowa 2012). “[W]e are required to view the evidence in the light

most favorable to the judgment and liberally construe the court’s findings to uphold,

rather than defeat, the result reached.” Hutchison v. Shull, 878 N.W.2d 221, 230

(Iowa 2016) (citation omitted). And when, as here, the evidence conflicts, it is for

the fact finder to weigh it and decide credibility. See In re D.C.L., 464 N.W.2d 881,

883 (Iowa 1991). Following these precepts, we conclude that a reasonable person

could find it more likely—or less doubtful—that K.M. committed a sexual act

against B.F.’s will. On this basis, we must affirm.

       AFFIRMED.




1B.F. agreed that removing the onesie required unzipping it and pulling her arms
and legs free.